UNITEI) STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DRAGGN JADE INTERNATIONAL,
LTD.,

Plaintiff/Counter-Defendant,
v. Case No: 8:17-cv-2422-T-27CPT
ULTROID, LLC, ULTROID
MARKETING DEVELOPMENT CORP.,
and ULTROID TECHNOLOGIE-S, INC.,

Defendants/Counter-Plaintiffs.

QME_R

BEFORE THE COURT is Plaintiff/Counter-Defendant’s Motion to Dismiss (Dkt. 124).
No response is necessary Defendants/Counter-Plaintiffs’ Amended Counterclaims fails to comply
With the pleading standards explicated inArlantic Bell Corp. v. Twombly, 550 U.S. 544 (200?) and
Ashcroft v. Iqbaf, 556 U.S. 662 (2009), as well as Rules 8 and lO, FED. R. CIV. P. Upon
consideration, Plaintiff/Counter-Defendant’s Motion to Dismiss (Dkt. 124) is GRANTED on the
grounds that Defendants/Counter-Plainflffs’ Arnended Counterclaims (Dkt. 121) is a shotgun
complaint and Will be dismissed

Like its Counterclaims (Dkt. 39), each count of Defenclants/Counter-Plaintiffs’ Amended
Counterclaims (Dl<t. 121) purports to incorporate all one~hundred and fourteen (l 14) paragraphs of
general and factual allegations in complete disregard for the Orcler granting Defendants/Counter»

Plaintiff’s leave to amend, (See Dkt. 119, p. 3 n.2).

Speciiically, the Order stated:

Moreover, it is difficult to determine Which of Ultroid’s general factual allegations
support the individual claims, despite Ultroid’s attempt to clarify them in its
Response in Opposition to Dragon Jade’s Motion for Judgment on the Pleadings
(Dkt. 47). Ultroid’s counterclaim is tantamount to an impermissible shotgun
pleading See Jackson v. chk ofAmerica, N.A., 898 F.3d 1348, 1354 (llth Cir.
2018) (“The amended complaint was . . . a shotgun pleading: it incorporated all the
factual allegations into each count Without delineating which allegations pertained
to each count.”). Each count incorporates all forty-eight (48) paragraphs of the
general factual allegations “‘Consequently, allegations of fact that may be material
to a determination of count one, but not count four, are nonetheless made a part of
count four . . . . [I]t is virtually impossible to know which allegations of fact are
intended to support Which claim(s) for relief.”’ Paylor v. Harl_‘ford Fire Ins. Co. , 748
F.3d 1117, 1125-26 (l lth Cir. 20]4) (quotingAnderson v. Dist. Bd. of Trs. of Cent.
Fla. Cmty. Colf., 77 F.3d 364, 366 (l lth Cir. 1996)). Indeed, some allegations are
inconsistent With certain claims, but are nevertheless incorporated into those claims.
For example, it is not apparent how the allegation that “Michael Knox Was hired as
the CFO for the Ultroid Companies in 2007” (Dkt 39, 11 40) is relevant to the breach
of contract claim brought in Count VI.

(Dkt. 119, p. 3 n.2).

Accordingly, the Amended Counterclaims (Dkt. 121) is a shotgun pleading and is
DISMISSED without prejudice.l Defendants/Counter-Plaintiffs Shall tile a Second Amended
Counterclaims within seven (7) days of this Order.

71
none AND oru)EREr) this 26 day ar rebrualy, 2019.

 
 
  

ES D. WHITTEMORE
nited States District Judge

 
 

Copies to:
Counsel of Record

 

l And the proper remedy for a shotgun complaint is to strike the complaint and order a repleader. We:'land
v. Pn!m Beach Cnly. Sherijj"s Oj]ice, 792 Fl3d 1313, 1321 n.lO (l lth Cir. 2015) (citing Wagner v. Firs! Horr`zon
Phcrrm. Corp., 464 F.3d 1273, 128()(11th Cir. 2006)).

